         Case 1:19-cr-00752-JMF Document 30 Filed 06/26/20 Page 1 of 1




                                                           June 26, 2020

BY ECF
                                                  Application GRANTED. The Clerk of Court is
The Honorable Jesse M. Furman
                                                  directed to terminate Doc. #29. SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Christopher Ansah                       June 26, 2020
       19 Cr. 752

Dear Judge Furman:

        I write to respectfully request that the Court modify Mr. Ansah's bail conditions to
remove the condition of electronic monitoring by stand alone GPS. On August 20, 2019, the
following bail conditions were imposed: a $50,000 personal recognizance bond co-signed by two
financially responsible persons; electronic monitoring—GPS stand alone; travel limited to
SDNY/EDNY; surrender travel documents (and no new applications); Pretrial Supervision as
directed by PTS. Mr. Ansah's conditions were later modified to permit travel to DNJ , DCT and
NDNY.

        Mr. Ansah has been experiencing pain and medical complications connected to the
electronic monitor attached to his ankle. He seeks permission to remove the condition of
electronic monitoring in light of these health issues and in light of his compliance with the
electronic monitor for nearly one year. The Government and Pretrial Services Officer Carlos
Ramirez have no objection to this request.

       Thank you for your consideration of this request.

                                                           Respectfully submitted,

                                                           ___/s/_________________
                                                           Zawadi Baharanyi
                                                           Assistant Federal Defender
                                                           (212) 417-8735/ (917) 612-2753
                                    SO ORDERED:

                                    ________________________________
                                    HONORABLE JESSE M. FURMAN
                                    United States District Judge

cc: AUSA Jun Xiang (by ECF)
